 

Exhibit 10.5

 

Dated 3 September 2020

 

agreement for the licence of software on a source code basis

 

Between

 

esports entertainment group, inc

 

and

 

ahg entertainment associates, llc

 

 

 

 

THIS AGREEMENT is dated 3rd September 2020

 

Parties

 

(1) Esports Entertainment Group, Inc incorporated and registered in Nevada, USA
with company number E0473092008-2 whose registered office is at 112 North Curry
Street, Carson City, Nevada 89703-4934, USA 127132C (“EEG”).     (2) AHG
Entertainment Associates, LLC a limited liability company organized and
registered in Florida, USA, having its registered address at 700 West Morse
Blvd., Suite 220, Winter Park, Florida 32789, USA (“AHG”).     Background    
(A) EEG owns all Intellectual Property Rights in the online games and rewards
platform and the Source Code thereto as further described in Schedule 1 (the
“EEG Software”) as acquired from AHG pursuant to an agreement for the assignment
of intellectual property rights dated 31st August 2020 (the “Assignment
Agreement”).     (B) As a condition of the Assignment Agreement, EEG is required
to grant to AHG a perpetual licence of the EEG Software and provide ongoing
development and support services, on the terms set out below.

 

Agreed terms

 

1. Interpretation     1.1 The definitions and rules of interpretation in this
clause apply in this Agreement.       Affiliate: means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with such Person. For purposes of this definition,
“control,” when used with respect to any specified person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities or by
contract or otherwise, and the terms “controlling” and “controlled by” have
correlative meanings to the foregoing.       AHG Custom Version: means the
version of the AHG Initial Version that is customised by AHG in accordance with
the AHG Modifications for its own needs.       AHG Initial Version: means the
version of the AHG Software Copy that is customised by EEG in accordance with
the EEG Modifications as set out in Schedule 2.       AHG Modifications: any
modifications made to the AHG Software Copy, the AHG Initial Version (or any
version thereof) by either AHG without any input or assistance from EEG or by
EEG and designated on any written schedule of work signed by both parties that
such modifications should be considered an AHG Modification.       AHG Site:
means AHG’s remote or physical site at which the AHG Software Copy shall be
delivered and installed on to AHG’s servers.       AHG Software Copy: means an
exact copy of the EEG Software licensed by EEG to AHG in accordance with this
Agreement.

 

1

 

 

  AHG Software Licence: means the software licence granted by EEG to AHG to use
the AHG Software Copy (or any version thereof) as defined in clause 2.1.      
Business Day: any day which is not a Saturday, Sunday or public holiday in the
UK.       Confidential Information: means any and all of a party’s business,
proprietary and/or technical information, data and processes, in any form,
whether tangible or intangible, including without limitation any and all
intellectual property, techniques, discoveries, inventions, processes, reports,
studies, patents, patent applications, copyrights, copyright applications,
know-how, trade secrets, system designs, client or prospect lists, industrial
designs, affiliate or partner lists, finances, services, business practices,
current and future business plans, and software programs, products and the like,
disclosed pursuant to this Agreement or in furtherance of this Agreement and
shall expressly include the include the existence and terms of this Agreement.  
    EEG Installation: means the process of installing and configuring the Source
Code of the AHG Software Copy (or any version thereof) on to AHG’s servers at
AHG’s Site so that it is ready to be modified by AHG and so that it can be
compiled or interpreted into equivalent object code.       EEG Modifications:
the modifications made to the AHG Software Copy (or any version thereof) by EEG
to AHG’s specification, including but not limited to, those modifications
required to develop the AHG Initial Version.       EEG Software: the online
games and rewards platform and all other online software (or part thereof),
including all Works in relation to the same as further detailed in Schedule 1.  
    EEG Support Services: means the ongoing development, support and maintenance
services provided by EEG in relation to the AHG Software Copy (or any version
thereof) as may be agreed in writing from time to time.       Effective Date:
the date of this Agreement.       Encumbrance: means any interest or equity of
any person (including any right to acquire, option or right of pre-emption) or
any mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, title retention or any other security agreement or arrangement..      
Intellectual Property Rights: means all patents, inventions, utility models,
petty patents, registered and unregistered design rights, Know-How, copyrights,
semi-conductor topography rights, rights of extraction relating to databases,
the right to use software, marks, trademarks, trading name, domain names and all
other similar proprietary rights of whatever nature and howsoever arising which
may subsist in any part of the world including, where such rights are obtained
or enhanced by registration, any registration of such rights and applications
and rights to apply for such registrations.       Know-How: all confidential
industrial and technical information and techniques in any form (including
paper, electronically stored data, magnetic media, film and microfilm) including
(without limiting the foregoing) drawings, formulae, test results, reports,
project reports and testing procedures, instruction and training manuals, tables
of operating conditions, specifications, tables and procedures (and all
Intellectual Property Rights and goodwill therein) in relation to the EEG
Software.

 

2

 

 

  Knowledge Transfer: means the knowledge transfer services provided by EEG in
order to assist AHG in its project of creating an AHG Custom Version adapted to
its own needs and in order to enable AHG to maintain the AHG Initial Version (or
any version thereof) by itself.       Legislation: means, with respect to any
party, any national, state, common, local, municipal, foreign or other law,
constitution, treaty, convention, ordinance, code, rule, circular, guidance
notes, regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental authority
that is binding upon or applicable to such party, as amended unless expressly
specified otherwise.       Normal Business Hours: 9.00 am to 6.00 pm local UK
time on any Business Day.       Person: means an individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization.       Source Code means software which is eye-readable and in such
form that it can be compiled or interpreted into equivalent object code, and
includes the necessary functional and technical information and documentation
for the use, reproduction, modification and enhancement of such software.      
Works: all works (and all Intellectual Property Rights and goodwill therein) in
relation to the EEG Software, including, but not limited to the Source Code and
all technical and functional information and documentation required to operate
the EEG Software, all artwork, content and materials used in connection with the
EEG Software and any other works in respect of which EEG is the legal and
beneficial owner as at the date of this Agreement and which are being used as at
the date of this Agreement in connection with the EEG Software.

 

1.2 The rules of interpretation in this clause apply in this Agreement.

 

  a. The words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.         b. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Clauses,
Sections, Exhibits and Schedules are to Articles, Clauses, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.         c. All
Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.         d.
Any singular term in this Agreement shall be deemed to include the plural, and
any plural term the singular, and words denoting either gender shall include
both genders as the context requires. Where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

 

3

 

 

  e. Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.         f. The use of the word “or” shall not be exclusive.        
g. The word “will” shall be construed to have the same meaning and effect as the
word “shall.”         h. The word “party” shall, unless the context otherwise
requires, be construed to mean a party to this Agreement. Any reference to a
party to this Agreement or any other agreement or document contemplated hereby
shall include such party’s successors and permitted assigns.         i. A
reference to any Legislation or to any provision of any Legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations and statutory
instruments issued or related to such Legislation.         j. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement. No prior draft of this Agreement nor any course of performance
or course of dealing shall be used in the interpretation or construction of this
Agreement. No parole evidence shall be introduced in the construction or
interpretation of this Agreement unless the ambiguity or uncertainty in issue is
plainly discernible from a reading of this Agreement without consideration of
any extrinsic evidence. Although the same or similar subject matters may be
addressed in different provisions of this Agreement, the parties intend that,
except as reasonably apparent on the face of the Agreement or as expressly
provided in this Agreement, each such provision shall be read separately, be
given independent significance and not be construed as limiting any other
provision of this Agreement (whether or not more general or more specific in
scope, substance or content). The doctrine of election of remedies shall not
apply in constructing or interpreting the remedies provisions of this Agreement
or the equitable power of a court considering this Agreement.

 

2. Software Licence

 

2.1 In consideration for and as a condition to AHG entering into the Assignment
Agreement and subject to the terms of this Agreement, EEG hereby grants to AHG a
perpetual, irrevocable, royalty free licence:

 

  2.1.1 subject to clause 2.2, from the Effective Date until the 4th anniversary
of the Effective Date to use, reproduce and exploit the AHG Software Copy
(including any version thereof) on an exclusive basis within the People’s
Republic of China;         2.1.2 after the 4th anniversary of the Effective Date
to use, reproduce and exploit the AHG Software Copy (including any version
thereof) on a non-exclusive basis anywhere in the world; and

 

4

 

 

  2.1.3 at any time after the Effective Date to change, copy, alter, add to,
take from, adapt or translate the AHG Software Copy in order to create, use and
exploit the AHG Initial Version and any AHG Custom Version in accordance with
clauses 2.1.1 and 2.1.2 above.

 

2.2 At any time prior to the 4th anniversary of the Effective Date, AHG may send
written notice to EEG requesting its consent to expand the geographical reach of
the licence granted in clause 2.1.1 above on a non-exclusive basis, such consent
not to be unreasonably withheld, giving consideration to the intended use by AHG
of the AHG Software Copy (including any version thereof) and the territories,
markets, businesses and products that EEG is at the time of the notice involved
or associated with, or reasonably close to being involved or associated with, to
determine whether any expansion of the licence in 2.1.1 would be reasonably
regarded as competitive to EEG or its business and therefore deeming the refusal
to give such consent as reasonable.     2.3 Subject to clause 2.4, the parties
hereby agree that the Software Licence is personal to AHG and AHG may not
assign, charge, sublicense or otherwise deal in or dispose of, in whole or in
part, any of its rights under the Software Licence without the prior written
consent of EEG provided that AHG may assign or transfer all of its rights and
obligations under the Software Licence without the consent of EEG to any AHG
Affiliate for so long as such AHG Affiliate remains an Affiliate of AHG.     2.4
The parties hereby agree that:

 

  (a) prior to the 4th anniversary of the Effective Date, AHG shall have the
right to sell or dispose of all its rights under the Software Licence provided
that as a condition of the completion of the sale or disposal, EEG is notified
in writing in advance and the party acquiring the rights to the Software Licence
agrees in writing to be bound to the terms of this Agreement; and         (b)
after the 4th anniversary of the Effective Date, AHG shall have the right, at
its sole discretion, to assign, charge, sublicense or otherwise deal in or
dispose of, in whole or in part, any of its rights under the Software Licence
without the prior written consent of EEG.

 

2.5 The parties hereby agree that AHG shall not use, reproduce or exploit the
AHG Software Copy (including any version thereof) for any purpose that may be
reasonably deemed to be in competition with EEG’s business of online real money
gambling.     2.6 For the avoidance of doubt, nothing in this Clause 2 shall
affect EEG’s ownership of, or right to exploit the EEG Software in its original
form or the EEG Modifications at any time provided that EEG agrees that from the
Effective Date until the 4th anniversary of the Effective Date, EEG shall not
use, reproduce or exploit, or grant any Person the right to use, reproduce of
exploit, the EEG Software (including any version thereof) within the People’s
Republic of China (and any other territory as may be agreed between the parties
in writing from time to time).

 

5

 

 

3. Delivery of the AHG initial version and the AHG Installation     3.1 The AHG
Initial Version shall be completed by EEG in accordance with the development
road map as set out in Schedule 2.     3.2 EEG will carry out and complete the
AHG Installation at such time as may be requested by AHG on the provision of
reasonable notice.     3.3 EEG shall provide a combination of workshops and
hands-on training during the development of the AHG Initial Version to the
extent necessary to complete the Knowledge Transfer to AHG’s satisfaction.    
3.4 On completion of the AHG Initial Version, EEG shall provide the EEG Support
Services each month from the Effective Date subject to termination by either
party giving the other a minimum of three month’s written notice, such notice to
expire no earlier than [31st December 2020].     4. Fees and payment     4.1 In
consideration of the development of the AHG Initial Version, the AHG
Installation and Knowledge Transfer, AHG shall pay to EEG the sum of thirty
thousand pounds (30,000 GBP) per month (or part thereof) from the Effective Date
until such development and Knowledge Transfer are completed.     4.2 In
consideration for EEG providing the EEG Support Services, AHG shall pay to EEG
such fee as may be agreed in writing between the parties from time to time based
on a developer day rate of £500 per day.     4.3 AHG will reimburse EEG for all
reasonable and properly incurred travel and accommodation expenses incurred for
any work that is required to be conducted provided such expenses are agreed to
by AHG in advance of them being incurred.     4.4 All sums due under this
Agreement shall be payable by the applicable party in full in pounds sterling
within thirty (30) of the date of invoice.     4.5 If a party fails to make any
payment due to the other party under this Agreement by the due date for payment,
then, without limiting that party other remedies under this Agreement, that
party may charge interest on the overdue amount at the rate of 1% per annum
above the Bank of England base rate from time to time. Such interest shall
accrue on a daily basis from the due date until actual payment of the overdue
amount, whether before or after judgment. A party shall pay the interest
immediately on demand by the other party.

 

6

 

 

5. Intellectual Property Rights     5.1 Unless otherwise agreed between the
parties and subject to the terms of this Agreement, all Intellectual Property
Rights in the EEG Software and the EEG Modifications shall belong to EEG.    
5.2 Unless otherwise agreed between the parties and subject to the terms of this
Agreement, all Intellectual Property Rights in the AHG Modifications shall
belong to AHG.     5.3 EEG shall not do or authorise any third party to do any
act which would or might invalidate or be inconsistent with any of AHG’s rights
under this Agreement and shall not omit or authorise any third party to omit to
do any act which, by its omission, would have that effect or character.     5.4
Other than what is expressly granted under this Agreement, neither party grants
any licence of, right in or makes any assignment of any of its Intellectual
Property Rights. In particular, AHG shall have no rights in respect of any trade
names or trade marks used by or associated with EEG in relation to the EEG
Software or their associated goodwill.     5.5 EEG shall promptly give notice in
writing to AHG in the event that it becomes aware of:

 

  (a) any infringement or suspected infringement of the Intellectual Property
Rights in or relating to the EEG Software; and         (b) any claim that the
EEG Software infringes the rights of any third party

 

5.6 Notwithstanding the foregoing, EEG agrees that in the event of any default
of any of the terms of this Agreement by AHG, the only remedy of EEG towards AHG
will be an action at law for damages, if any, actually suffered by EEG (together
with costs and interest). In no event shall EEG be entitled to rescind this
Agreement, receive injunctive or other equitable relief or enjoin or restrain
AHG’s exploitation of the AHG Software Copy or any version thereof, or of any
rights granted and assigned under this Agreement.

 

6. Confidentiality     6.1 Each party may have access to Confidential
Information of the other party under this Agreement. A party’s Confidential
Information shall not include information that:

 

  (a) is or becomes publicly known through no act or omission of the receiving
party; or         (b) was in the other party’s lawful possession prior to the
disclosure; or         (c) is lawfully disclosed to the receiving party by a
third party without restriction on disclosure; or

 

7

 

 

  (d) is independently developed by the receiving party, which independent
development can be shown by written evidence; or         (e) is required to be
disclosed by law, by any court of competent jurisdiction or by any regulatory or
administrative body; provided that in such an occurrence, the party required to
disclose the Confidential Information of the other party shall promptly inform
the other party of such request and take such steps that would ensure the
protection and confidential treatment of the Confidential Information.

 

6.2 Each party shall hold the other’s Confidential Information in confidence
and, unless required by law, not make the other’s Confidential Information
available to any third party or use the other’s Confidential Information for any
purpose other than the implementation of this Agreement.     6.3 Each party
agrees to take all reasonable steps to ensure that the other’s Confidential
Information to which it has access is only shared with those employees or agents
of the party that reasonably need access and is not disclosed or distributed by
such employees or agents in violation of the terms of this Agreement.     6.4
For the avoidance of doubt, this agreement is confidential. Neither AHG (except
for within AHG Group), nor EEG (except for within its Group, i.e. parent
companies and/or subsidiaries) shall communicate in any manner about it, except
if otherwise agreed in written between the two parties.     6.5 This Clause 6
shall survive termination or expiry of this Agreement, however arising.     7.
Protection and processing of personal data     7.1 Each party shall comply with
its respective obligations under the provisions of relevant data protection
Legislation applicable to that party.     8. Warranties     8.1 Each party
represents, warrants and undertakes that:

 

  (a) it has full capacity and authority and all necessary consents and
corporate actions to enter into and to perform this Agreement and to grant the
rights and licences referred to in this Agreement and that this Agreement is
executed by its duly authorised representative and represents a binding
commitment on it; and         (b) it shall comply with all applicable
Legislation in the performance of its obligations under this Agreement.

 

8

 

 

8.2 EEG represents, warrants and undertakes that:

 

  (a) EEG is the sole legal and beneficial owner of the EEG Software free from
Encumbrances and is entitled to license the EEG Software free from Encumbrances
to AHG on the terms of this agreement without the consent of a third party and
the contemplated use of the Software Licence under this Agreement does not
infringe on any right of a third party, including any third party Intellectual
Property Rights.         (b) The AHG Initial Version installed at AHG’s Site
during the AHG Installation shall be an exact copy of the AHG Initial Version
and shall be in satisfactory working order.         (c) The AHG Initial Version
installed at AHG’s Site during the AHG Installation shall not contain any
viruses, Trojan horses or worms, including any “back door”, “drop dead device”,
“time bomb”, “spyware” or “adware” (as such terms are commonly understood in the
industry) that may damage, detrimentally interfere with, surreptitiously
intercept or appropriate any system, data or personal information of AHG, its
business or its operations.         (d) The AHG Initial Version shall be fit for
its purpose so as to offer AHG the highest level of functionality and
reliability commensurate with the limitations of the appropriate technology
platform and shall be designed, written and developed or created in accordance
with best industry practice by staff with appropriate skills and training using
all reasonable skill and care.         (e) EEG shall render and perform the AHG
Installation, the AHG Modifications, the Knowledge Transfer and all other such
obligations under this Agreement to the best of its skill and ability (to a best
practice standard customary in the technology services industry) and will
promptly give to AHG all such information as it may reasonably require in
connection with matters relating to the delivery of its obligations under this
Agreement.

 

9. INDEMNIFICATION     9.1 Subject to Clause 9.2, EEG shall indemnify, defend
and hold harmless AHG and any of its Affiliates and sub-licensees from and
against any and all loss, cost, claim, liability, suit, judgment or expense
(including, without limitation, reasonable attorneys’ fees) resulting from a
third party claim resulting from or arising out of any breach by EEG of its
representations and warranties contained in this Agreement or arising out of an
allegation or claim that the use of the license granted by EEG to AHG infringes
on any Intellectual Property Rights of a third party. AHG shall notify EEG in
writing of such claim and shall provide EEG with reasonable information and
assistance (all at EEG’s expense) in defending such claims, however AHG is
allowed to retain separate legal counsel.     9.2 AHG shall not be entitled to
make a claim under Clause 9.1 above to the extent that any third party claim
relates to any act or omission occurring prior to the Effective Date.

 

9

 

 

10. Limitation of liability     10.1 Subject to Clause 9.1, 10.2 and 10.3, each
party’s maximum liability to the other in respect of any claims arising out of
or in connection with this Agreement shall be limited to the aggregate of the
fees payable by AHG to EEG in the twelve (12) months prior to the event giving
rise to the claim or, if no such twelve (12) month period has elapsed, the sums
which have been and would be payable during the twelve (12) months from the
Effective Date, whether in contract, tort, negligence or otherwise.     10.2
Except as expressly and specifically provided in this Agreement, all warranties,
conditions and other terms implied by statute or common law are, to the fullest
extent permitted by law, excluded from this Agreement.     10.3 Nothing in this
Agreement excludes or limits the liability of a party:

 

  (a) for death or personal injury caused by such party’s negligence;        
(b) for fraud or fraudulent misrepresentation; or         (c) any other matter
which cannot be excluded or limited by applicable law.

 

11. termination     11.1 Without prejudice to any other rights or remedies to
which the parties may be entitled, either party may terminate the Agreement
without liability to the other if:

 

  (a) the other party commits a material breach of any of the terms of this
Agreement and (if such a breach is remediable) fails to remedy that breach
within 30 days of that party being notified in writing of the breach; or        
(b) an order is made or a resolution is passed for the winding up of the other
party, or circumstances arise which entitle a court of competent jurisdiction to
make a winding-up order of such other party; or         (c) a receiver is
appointed of any of the other party’s assets or undertaking, or if circumstances
arise which entitle a court of competent jurisdiction or a creditor to appoint a
receiver or manager of such other party, or if any other person takes possession
of or sells such other party’s assets; or         (d) the other party makes any
arrangement or composition with its creditors, or makes an application to a
court of competent jurisdiction for the protection of its creditors in any way,
or becomes bankrupt; or         (e) the other party ceases, or threatens to
cease, to trade; or         (f) the other party takes or suffers any similar or
analogous action to any of the foregoing in any jurisdiction in consequence of
debt.

 

10

 

 

12. Effects of termination     12.1 Upon a termination event however arising:

 

  (a) the accrued rights of the parties as at termination or the continuation
after termination of any provision expressly stated to survive or implicitly
surviving termination shall not be affected or prejudiced; and         (b) the
rights granted by EEG in Clause 2 shall continue in force.

 

13. Force majeure     13.1 Neither party shall be in breach of this Agreement
nor liable for delay in performing, or failure to perform, any of its
obligations under this Agreement if such delay or failure reasonably results
from events, circumstances or causes beyond its reasonable control, including,
without limitation, strikes, lock-outs or other industrial disputes (whether
involving the workforce of EEG or any other party), failure of a utility service
or transport or telecommunications network, act of God, global pandemic, war,
riot, civil commotion, malicious damage, compliance with any law or governmental
order, rule, regulation or direction, accident, breakdown of plant or machinery,
fire, flood, storm or default of suppliers or sub-contractors. In such
circumstances the affected party shall be entitled to a reasonable extension of
the time for performing such obligations, provided that if the period of delay
or non-performance continues for six months, the party not affected may
terminate this Agreement by giving 30 days’ written notice to the other party.  
  14. Third party rights       No person other than a party to this Agreement
shall have any rights to enforce any term of this agreement.     15. Notices    
15.1 All notices, requests and other communications required or permitted under,
or otherwise made in connection with, this Agreement, shall be in writing and
shall be deemed to have been duly given (a) when delivered in person, (b) upon
confirmation of receipt when transmitted by email, (c) upon receipt after
dispatch by registered or certified mail, postage prepaid or (d) on the next
business day if transmitted by national overnight courier (with confirmation of
delivery), in each case, addressed as follows:

 

if to EEG, to:

 

Esports Entertainment Group, Inc

112 North Curry Street,

Carson City,

 

Attention: Grant Johnson

Email:

 

11

 

 

if to AHG, to:

 

AHG Entertainment Associates, LLC700 West Morse Boulevard

Suite 220

Winter Park

Florida 32789

 

Attention: Gene Harris

Email:

 

16. Public Announcements     16.1 Without limiting any other provision of this
Agreement, each party shall consult with the other and issue a joint press
release with respect to the execution of this Agreement. Thereafter, neither
party shall issue any press release or other announcement (to the extent not
previously publicly disclosed or made in accordance with this Agreement) with
respect to this Agreement without the prior consent of the other party hereto
(such consent not to be unreasonably withheld, conditioned or delayed), except
as such press release or other announcement may be required by applicable law or
the applicable rules of a national securities exchange, in which case the party
required to issue the release or make the announcement shall use its
commercially reasonable efforts to provide the other party with a reasonable
opportunity to review and comment on such release or announcement in advance of
its issuance     17. Specific performance     17.1 The rights and remedies of
the parties hereto shall be cumulative (and not alternative). The parties hereto
agree that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
of this Agreement in addition to any other remedy to which they are entitled to
at law or in equity, in each case without the requirement of posting any bond or
other type of security.     18. Waiver     18.1 No failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
    19. Assignment     19.1 Subject to clauses 2.2 and 2.3, no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto, except that EEG may
transfer or assign its rights and obligations under this Agreement, in whole or
from time to time in part, to one or more of their Affiliates at any time and
provided that such transfer or assignment shall not relieve EEG of its
obligations hereunder or enlarge, alter or change any obligation of any other
party hereto or due to AHG.

 

12

 

 

20. Entire Agreement     20.1 This Agreement (including the Schedules)
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.     21. Severability     21.1 If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction or
other governmental authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the Software Licence
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Software Licence be
consummated as originally contemplated to the fullest extent possible     22.
Counterparts     22.1 This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall constitute an
original of this Agreement, but all the counterparts shall together constitute
the same agreement.     23. Time Is Of The Essence     23.1 Time is of the
essence with respect to the performance of this Agreement.     24. Governing law
and jurisdiction     24.1 This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of laws that would require the application of the laws
of any other jurisdiction.     24.2 The parties hereto agree that any proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be brought in any federal court located in
the State of Nevada or any Nevada state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such proceeding and irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding in any such court or that
any such proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.     24.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

13

 



 

This Agreement has been entered into on the date stated at the beginning of it.

 

Signed by Grant Johnson   for and on behalf of Director Esports Entertainment
Group, Inc  

 

Signed by Gene Harris   for and on behalf of Manager ahg Entertainment,
Associates llc  

 

14

 

 

SCHEDULE 1

 

THE SOFTWARE

 

1. Game Matrix

 

The Game Matrix (abbreviated as GMX) is both a Platform as a Service and
Software as a Service, that exposes a set of predefined components and tools
that allow 3rd party to develop their own products against a set of well defined
and maintained features. This allows the developers to concentrate on the task
at hand that will drive their business forward, instead of spending time on
building the foundation that their software will stand on and further loosing
precious time on maintenance of said infrastructure and features.

 

Game Matrix was built originally to satisfy needs of a loyalty platform (Rewards
Matrix), where partners would be able to easily onboard customers with a
single-sign on service, award users for their activity and provide an outlet for
accumulated reward points.

 

Services

 

OIDC

 

OIDC micro-service as the name suggest itself is being used for OpenID Connect
authentication flow. This service stores whole profile data, permissions and
basically is the core of AAA pattern, where AAA stands for:

 

  ● Authentication   ● Authorization   ● Accounting

 

Wallet

 

This micro-service is responsible for providing many functionalities related to
Virtual Currencies, including:

 

  ● A Partner is able to configure many Virtual Currencies   ● A Partner is able
to configure visibility this currencies to other partners   ● A Partner is able
to configure operation commissions   ● A Partner is able to configure exchange
rate between currencies.   ● Currencies exchange rates can be feed from external
sources.

 

With given flexibility, a Partner can have simple Wallet system or a complex
affiliate system with all commission flows between player’s originator, a
external retailer and own Virtual Points exchanges.

 

15

 

 

Virtual Store

 

One of the GMX platform components is VirtualShop(VS) micro-service, responsible
for providing various types of virtual products to end-user. The main goal of
this service is to serve defined products to Partners, each user can then choose
and purchase a suitable product for him. All transactions are based on
prescribed Virtual Currencies in WalletService. VS supports products that are
defined in our infrastructure and those which require integration with an
external supplier. There is big flexibility in creating and managing items their
types, bonus types, etc. Based on tags we can define product visibility for each
particular end-user. Users have the possibility to check all his previous
Orders, their status, etc.

 

[ex10-5_001.jpg]

 

Processing Engine

 

In modern systems, in order to provide the quick answer to the device
communicating with the platform, more and more tasks are being processed in the
background, promoting the asynchronous processing pattern.

 

16

 

 

High throughput and system performance is not only reasons why this module was
created, because there are processes that must respond to the events, integrate
external data sources or periodically perform certain operations (e.g.,
generating reports).

 

All of the factors above have created a dual micro-service that is a symbiosis
of the asynchronous rest nano-service based on the FastAPI framework with the
Apache Nifi pipeline/data flow processing manager.

 

[ex10-5_002.jpg]

 

17

 

 



Streaming Pipeline

 

Our existing Data Processing pipeline built on open-source technologies
including Apache Kafka and Apache Flink is currently processing around 300
Million messages each day, with spikes to 1.5 Billion, and is capable of scaling
well beyond its current workload.

 

[ex10-5_003.jpg]

 

18

 



 

Kafka Real-Time Backup

 

In order to allow business continuity and system resilience, it has been decided
to facilitate a real-time replication of all topics from production Kafka
cluster to a single node in separate region.

 

[ex10-5_004.jpg]

 

User Context Service

 

A Stateful Micro-service which manages the current state of each User within the
system.

 

Implemented using the Lagom Framework each User is modeled as a Lagom Persistent
Entity (backed by an Akka Persistent Actor) allowing for persistence via an
Event-Sourcing approach.

 

Messages arriving from existing Kafka Topics relating to User behaviour (betting
behaviour, deposits, withdrawals, time-outs, logins, etc) are used to trigger
Commands which change the state of User and, in turn, emit Events onto the
inter-service topics for consumption by downstream services.

 

Responsible Gambling Service

 

The Responsible Gambling (RG) service ingests Events relating to User activity
and uses those Events, along with the historical activity of the User to
determine if any of the predefined Trigger criteria have been met.

 

Each User has a ‘Risk Score’ associated with their account - this is a single
number between 0 and 100 which indicates the danger of the User having a
gambling problem.

 

If an Event has occurred often enough within a given time period (for instance,
a user has changed their deposit limit 3 times within a week) then an Alert is
dispatched.

 

19

 

 

An Alert triggers interaction with the Customer account (either by tagging the
account, freezing the account, sending a message directly to the user or
triggering a call to the user from a Customer Services Representative - or some
combination of those actions).

 

An Alert also triggers a recalculation of the Risk Score for a User.

 

Deprecated

 

Referral System

 

Referral System rewards existing customers for inviting new players to the site.
Every customer (unless specifically excluded from RAE) has access to a unique
link that then can copy and share or send directly via email or social media
using the widgets on the page. When a new user clicks and registers via the
existing customers link, the customers are linked.

 

The link can be multiple layers deep, which encourages higher tiered users to
promote invites down their stream. The system allows for rewards being initiated
at specified goals, as well as on every individual transaction (commission
based).

 

This system is bound to the Rewards Matrix

 

Push Notificator

 

This is simple micro-service used to communicate with users. It can store user’s
device ID to push notifications for Apple and Android phones. For email
notifications it has been integrated with SendGrid email system and templating.
Lates fix enabling SendGrid Modern templating system based on HandleBars
template language.

 

Currently replaced by Processing Pipeline to some extent.

 

Rewards Matrix

 

The Rewards Matrix (abbreviated as RMX) is a loyalty and affiliation platform
designed to bring together a wide array of inline retail and entertainment sites
with a view to building a fully-immersive player experience leading to high
levels of loyalty and retention.

 

FLIP Sports - Fantasy Fever

 

FLIP Sports Fantasy Fever, is a social fantasy football game that offers in-play
fantasy football competition during live matches. Fantasy managers can go
head-to-head or play in private and public leagues; the challenge in each
scenario lasts for the duration of the match and the winner is the manager with
the most points by the final whistle. Fantasy managers can compete against each
other for virtual currency, with overall leaderboards to see how they compare
against friends and other users. There are various other in-game strategy and
social features, including the ability to make substitutions, play boosters,
chat and send banter icons, which add to the gaming experience. The game also
provides in depth statistics and data on players, teams and matches, both in
real time and over the course of the season and can therefore be used as a
resource outside of game play for users to keep up to date with news and
information on their favourite teams and players.

 

20

 

 

Overview

 

[ex10-5_005.jpg]

 

Data is Received from data sources via Apache Camel. Data is processed via Camel
routes and passed to other elements of the system as well as any 3rd party
consumers which may require this data as well as the Flipsports system itself.

 

The original provider’s data is transformed to a custom JSON format that
Flipsports consumes and this JSON format is processed by an Akka-based
application which persists the data to Postgres and posts messages to Kafka
topics which trigger the recreation of ‘Stat Centre’ data which is then stored
in Redis.

 

API applications provide a point of access for client applications; we currently
provide a Stat Centre application, Leaderboards and the Game API itself.

 

Finally, there’s a ‘Manager’ application which provides an IDE-style interface
for managing the various parts of the system; pushing simulated data, monitoring
games in progress etc.

 

21

 



 

Data Processing

 

[ex10-5_006.jpg]

 

The data processing stage allows us to take data from ANY data source in
practically any format on practically any transport system and turn it into a
JSON format which our system can work with. In this way we’re completely
decoupled from the source of data via this ‘interface’ layer.

 

We use Apache Camel for this processing as it allows us to manage a huge number
of transports and formats ‘out-of-the-box’ and to easily add our own should
something more esoteric be employed by a data provider.

 

All the raw data received from providers is stored in an S3 bucket so that our
simulator system can ‘replay’ data at a later date during a testing phase, the
transformed data is, likewise, stored in S3 for future simulated playback.

 

3rd Party Consumption

 

At any point we can re-surface this data to any 3rd party consumers should we
wish to for any reason. We can also add extra preprocessing/transformations here
to customise the data for a 3rd party on an ad-hoc basis.

 

Challenges & Leagues

 

[ex10-5_007.jpg]

 

22

 

 

Games are based on Leagues, which consist of a collection of Challenges made by
different Users who create Teams from one or more Players involved in one or
more Events.

 

In the case of Fantasy Sports a Player is a footballer, rugby player, golfer etc
and and Event is a football or rugby fixture, golf tournament or some other
sporting event.

 

It’s Not Just Sport...

 

But we’re not restricted to sports - an Event could be an episode of a Reality
TV show, in which case a Team could consist of a single contestant on that show
and the League could be made up of all episodes of that show. Now Users are
playing a Fantasy version of that show.

 

In fact anything that meets the following criteria can become a Fantasy game in
this system.:

 

  ● One or more Events which have a predefined beginning and end.   ● Involve
more than one Player.   ● We can map fantasy Points to actions taken by the
Players .

 

Fantasy Points

 

Points are awarded to Players based on some action they take in the Event(s)
they’re involved in - in the case of football this could be a goal, conceeding a
free kick, etc. etc but in other domains it could be any event that we can get
data for; the number of votes garnered by a candidate in an election,
successfully eating something disgusting on a Reality TV show, etc.

 

The system just needs a ‘mapping’ that tells it how many points to give a Player
when data is received updating the system about an Event.

 

More...

 

There are many possible configurations for a League but they all must follow
these rules:

 

  ● Challenges can’t be added after the Event(s) move in-play   ● Challenges are
complete when all Event(s) are complete.

 

Other than that you can do whatever you like (within reason) - Challenges can be
Head-to-Head resulting in a League with only 2 Challenges the winner of which is
the User with the Team that has the most number of fantasy Points.

 

Challenges can be Public Leagues which anyone can join and the winner, again,
has the most points.

 

Challenges can be Private Leagues, with entry restricted by some set of logical
rules, or any other type of configuration you see fit. If it can be defined in
code, it can be a League.

 

23

 

 

SCHEDULE 2

AHG INITIAL VERSION

 

24.4 Executive Summary

 

This Schedule sets out the technology, resources and schedule required to launch
the GMX platform for Waysun on Aliyun. The approach taken provides a strong
foundation to facilitate the additional phases and expansion of the offering.

 

24.5 Overview

 

  (a) Schedule

 

The traditional ‘waterfall’ method for delivering engineering projects which
have been used in software engineering for many years now is rarely appropriate
or useful. By spending so much time planning and designing the market moves on
and by the time our product is delivered, it’s out-of-date.

 

The Agile methodology, building on the principles developed over the latter half
of the 20th century by the Toyota Production System advocates a very different
model of delivery which fits our platform much better.

 

By delivering an initial product which provides the minimum functionality
necessary (the so-called Minimum Viable Product) we quickly deliver value to our
customers. We can then elicit feedback from our customers, understand what
works, what doesn’t and what other features we should be focusing on next and
then quickly iterate.

 

Constructing these fast feedback loops allows us to continuously deliver value
to our customers whilst ensuring we don’t stray too far from where our customers
are telling us to go.

 

The multi-stage approach required in this project, then, is a good fit for our
natural approach to the delivery of a software product.

 

There are core features required by Waysun are as follow:

 

Authentication/Authorisation: Users must be able to log in using a phone number
and password flow, as well as multiple social login solutions, such as WeChat
Login. Each user permissions are defined by extensive permission matrix, that is
fully in control of the partner.

 

Wallet: Customers must be able to deposit money into and withdraw money from
their accounts in order to purchase products or subscriptions. The wallet has to
be able to support multiple currencies, that can be shared between projects
(single wallet solution).

 

Virtual Store: To provide a compelling offering to the customer, the partner has
to have the capability to offer a wide variety of products and multi-tiered
subscriptions.

 

24

 

 

Payment Gateway: Good customer experience is a key when it comes to payments.
There are currently two payments planned for integration AliPay and WeChat Pay.
This service is responsible for confirming payments done on the frontend and
passing the information to both the wallet and the store for further processing.
It has to handle things, such as renewal triggers.

 

Metrics, Metrics, Metrics: Gathering data from the way customers interact with
the site, from Customer Services interactions, surveys and interviews we can
generate the insights we need to drive the feature sets customers are craving
and deliver those features to them.

 

During development and delivery of the MVP product we will be generating the
backlog of features that will be developed in future versions. That feature
backlog can then be prioritised and delivered so as to generate maximum value
for customers.

 

  (b) Existing Technology Stack

 

Our ability to deliver platform features is accelerated by the existing
technology we have in production already serving production workloads.

 

Data Processing Pipeline & Messaging Backbone: Our existing Data Processing
pipeline built on open-source technologies including Apache Kafka and Apache
Flink is currently processing around 350 Million messages each day and is
capable of scaling well beyond its current workload (current highest achieved
load of 1.5 Billion messages a day).

 

Continuous Delivery: The continuous delivery pipeline we have in place that
allows us to automate the build, test and deploy cycle of the software we
create. Software Engineers can concentrate on delivering value to customers when
they can be confident that the code they check in to version control will be
rigorously tested before being delivered into an environment where a customer
can see the results.

 

Infrastructure Monitoring: Having a complete picture of the infrastructure is
without a doubt one of the most important aspects. The augmented ELK stack
(ElastiSearch, Logstash, Kibana), with Kafka in front of it, allows for exactly
that. Every log and monitoring metric is retained for a minimum period of 30
days, allowing the developers to go back and investigate any performance issues.
Alarm are set to make sure team is informed about any impending or ongoing
issues.

 

Authentication/Authorisation: Our OpenID Connect service is capable of securely
authenticating users well beyond its current scale. The specification suite is
in use by some of the largest technology companies in the world today (Google,
for example) and is extensible, allowing us to accommodate new functionality
easily within our existing infrastructure.

 

Wallet: Our existing Wallet system has been heavily tested in production over
the two-and-a-half years and supports multiple payment provider integrations
right now and is designed to easily support others in future.

 

25

 

 

Virtual Store: Similarly to the Wallet system, this service has been extensively
tested in production over two years. It currently allows partners to define a
wide variety of products, ranging from one time purchases, consumables, to
subscriptions. The store also support products with limited stock. Purchase of
each product can trigger an external API or send a web-hook to predefined URL.

 

Compliance Service: Main purpose of GMX was to provide operational advantage for
operators in gambling industry, which has very strict regulations when it comes
to KYC, AML and Risk Assessment. Compliance Service has been designed to allow
constant evaluation of customers based on their activity. This service reads
every data point provided and calculate risk scores based on triggers hit. It is
fully configurable and can be utilised outside of the compliance spectrum.
(under development, with MVP to be ready mid-September).

 

  (c) Schedule in numbers

 

The schedule has been carefully planned and stories have been defined,
completion of which will deliver the MVP of the product in question.

 

Value of one week is equal to 5 working days and 1 working day is equal to 8
working hours.

 

34 stories - high-level tasks describing the functionality for the MVP, see
Appendix 1 for full details

 

109 days ~ 21 weeks 3 days and 2 hours - total time to completion according to
schedule

 

  (i) Estimated Resource Requirements and Timeline

 

  ● 1 x Frontend   ● 2 x Backend   ● 1 x DevOps

 

Delivery estimate: Week commencing the 7th September

 

(ii)Additional Resource Requirements and Timeline

 

We believe that the timeline will not be significantly affected by additional
resource at this stage, as lead time and necessary training will be required. On
the other hand, it would be advisable to expand the team by additional two team
members:

 

  ● Automated Tester   ● Operations Engineer

 

This would alleviate some strain on existing resource and allow for better
ongoing support for this project in the future. It would also allow us to better
protect the software from regressions in the future. This team improvement has
been discussed in the past and should be addressed.

 

26

 



 

  (iii) Parallelising Workload

 

The main bottleneck on this project will be reconfiguring the
infrastructure-as-a-code to support Aliyun. In order to speed the process, the
development target will be Alibaba Cloud International Service, as it shares
features with its counterpart Aliyun. This will allow us to develop the
infrastructure without the overhead of the China Mainland network restrictions.
Once project has been confirmed as fully operational, it will be reconfigured
further to support the China mainland solution Aliyun.

 

While this work takes place, our team will focus on tailoring the existing
features to better fit the project requirements. Please see Appendix 1 for
further details.

 

24.6 Core Team

 

Tomasz Kandziora

 

Director and CTO

 

Tom began his career in FinTech, working as a data analyst and DB administrator.
4 years later Tom broke up with IT and started relentless searched for his
passion, just to realise it is in IT after all. “Love of Games” and programming
fusion resulted in him moving into the gaming industry as a programmer, where he
worked on projects for Microsoft, Activision, Nomad, Ideaworks, and many others.
He has spent the last 7 years working on backend systems and solution
architecture with a keen focus on gambling. Tom has delivered over 50 projects
in 18 languages to 11 platforms. Tom is security-conscious almost to the point
of obsession, with a focus on the human element (If you see one of his security
lectures, you can be rest assured there are going to be references to Kevin
Mitnick.)

 

  (a) Trevor Burton-McCreadie

 

Head of Engineering

 

After his bid at rock stardom failed spectacularly Trevor now has almost 20
years of experience working on front-end interfaces for gambling games, embedded
systems and web applications. Over the last 10 years Trevor has become more
focused on backend systems spending the last few years helping a range of
organisations including ING Bank, BP and The German Federal Employment Agency
make the move from legacy monolithic, batch-oriented systems to more event-based
Reactive Architectures.

 

  (b) Wojciech Bartosiak

 

Senior Solutions Architect

 

After 14 years in Python, Java and backend development there are few problems
that Wojtek is unable to solve. Wojtek has two passions when it comes to
development, application security and reverse engineering. He has a very
particular set of skills that allows him to make any 3rd party integration
possible.

 

  (c) Sebastian Tomaszewski

 

Senior Java/Scala Developer

 

Sebastian is a true purist when it comes to clean code and the processes around
continuous integration and delivery. After spending 13 years developing his
skills as a Java/Scala developer working for the likes of AXA, Atande and Polsat
he is now a key member of the core FLIP team. He is not shy to point out misuse
of a pattern, keeping everyone in check.

 

  (d) Piotr Byczuk

 

Senior Java/Scala Developer

 

After 14 years in software development at large telecom and medical corporations
when it comes to high-throughput/low-latency streaming data pipelines Piotr is
the guy you call. At FLIP he has designed and delivered a data pipeline that
processes upwards of 1.3 Billion messages a day without breaking a sweat.

 

  (e) Patryk Kandziora

 

DevOps and Network Engineer

 

Coming from the Network Engineering field Patryk is the one that truly
understands how the Internet works. He has spent 4 years working for ISP’s and
large networking solution providers. Over the last 3 years he has shifted focus
to DevOps. His in-depth knowledge of networks, combined with a passion for
information security allows him to design flows and processes that safeguard our
services from any external threat. Patryk is a CCNA and CCNP certified engineer.

 

  (f) Paul Dunn

 

Head of Frontend Engineering & User Experience Design

 

Ex professional Counter Strike player. Paul has turned his childhood passion for
web design and development into a profession that he has spent mastering through
18 years of his career. Over the last 5 years his primary focus has been on
Angular and related technologies. The advent of the ‘Smart Phone’ created an
opportunity for him to expand his expertise in mobile development with hybrid
apps and Ionic. Every decision he makes is grounded in user experience and
validated by data insight.

 

27

 



 

24.7 Appendices

 

  (a) Appendix 1 - Task List

 

Summary   Original Estimate   Description As a Partner I must be able to set up
a payment methods available for Wallet transactions   3 days     As a Partner I
could be able to configure withdrawal/deposit gateways for currencies   1 week  
  As a Developer I must be able to monitor infrastructure   1 week     As a
Developer I could be able to trigger microservice software version deploy via
CD/CI pipeline   2 weeks     As a DevOps I must be able to deploy GMX
infrastructure on Aliyun   5 weeks     As a User I could be able to protect my
account with MFA   3 days   Business decisions and whole process flows must be
designed. Time estimations made on only simple MFA with secret key generated for
each user. As a User I must be able to login using social login   3 days   Time
estimation based on only WeChat OAuth 2.0 authorization flow As a authorized
User I must be able to change my profile details   4 hours     As a User I must
be able to buy a product   2 days     As a User I must be able to retrieve list
of available products   4 hours     As an authorized User I must be able to
change my password   4 hours    

 

28

 



 

As a User I must be able to change forgotten password   3 days  

Time estimation based on decided flow.

 

Recommended phone number verification via text message

As a Partner I must be able to verify a receipt for transaction with a Payment
Provider   2 weeks  

Time estimations based on integration with:

 

        ● WeChat:                         ● InApp Payment                      
  ● QR Code Payment           ● AliPay REST API                       Some
documentation is available only in Chinese language, which can negatively impact
the delivery schedule of this story. As a User I must be able to login using
phone number and password   1 day         As a Developer I must be able to
generate webhook available for Payment Providers   3 days   Used i.e. by WePay
to send subscription renewal notification As a User I must be able to see my
wallet balance   4 hours         As a Partner I could be able to put
subscription product on sale   1 day         As a User I must be able to update
subscription level   2 days         As a System Admin I must be able to define
default scopes for authorizing context   4 hours   In OpenId Connect spec,
System admin, can set up authorizing context and default permissions will be
granted when user authorizes As a Partner I must be able to configure social
auth details   1 day   As a Partner I must be able to choose with authorization
methods are allowed and provide configuration for enabled gateway As a User I
must be able to cancel subscription renewal   1 day         As a Partner I must
be able to set up a new subscription product   2 days  

In addition to regular product configuration:

 

        ● the length of the subscription         ● levels of subscription

 

29

 

 

As a User I must be able to retrieve my active subscriptions   4 hours        
As a User I must be able to buy a subscription product   1 day         As a
Partner I should be able to set up exchange rate between currencies   1 day    
    As a Partner I must be able to define currencies available for wallet   1
day         As a Partner I must be able to see my user’s wallet details   4
hours   Operations history and balance As a Partner I should be able to add
manual corrections to the user’s wallet transactions   4 hours         As a
Partner I could be able to put an existing product on sale   2 days   Define:  
          ● date range           ● sale availability cron expression           ●
sale price           ● sale description           ● sale images                
            As a Partner I must be able to update my subscriptions   2 days    
    As a Partner I must be able to setup a new product   2 weeks  

Configuration should allow but not be limited to:

 

          ● base product definitions (title, description, strapline, base price,
currency)           ● gallery of images including purchased, not available      
    ● quantity limit per user           ● current stock quantity           ●
availability for purchase cron expression           ● available to be purchased
for time range As a User I could be able to make deposit/withdrawal to/from my
wallet   1 week         As a Partner I must be able to update my products   3
days         As a User I must be able to see my wallet operations history   4
hours        

 

34 issues

 

30

